5S5-/5"
                          ELECTRONIC RECORD



COA#       04-14-00115-CR                       OFFENSE:        Aggravated Robbery

           Lloyd Rector v. The State of
STYLE: Texas                                    COUNTY:         Bexar

COA DISPOSITION:      Affirmed                  TRIAL COURT:    227th District Court


DATE:04/15/2015                  Publish: NO    TCCASE#:        2012CR4029B




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:    «Style1» v. «Style2»                       CCA #:


        MPJZLL J\NT\*>               Petition        CCA Disposition:    J    &5 mtS
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         SZ&~FO$Bl>i                                 JUDGE:
DATE:       06/M[fT                                  SIGNED:                      PC:

JUDGE:         ^i/Is&ia^-                            PUBLISH:                    DNP:




                                                                                   MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: